Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                        2007-7276


                                  TERRAL L. BROOKS,

                                                               Claimant-Appellant,


                                             v.

            GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                               Respondent-Appellee.

       Terral L. Brooks, of Pensacola, Florida, pro se.

       Tara J. Kilfoyle, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for respondent-appellee. With her on
the brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson, Director,
and Martin F. Hockey, Assistant Director. Of counsel on the brief were David J. Barrans,
Deputy Assistant General Counsel, and Y. Ken Lee, Attorney, United States Department
of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Lawrence B. Hagel
                       NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                       2007-7276

                                 TERRAL L. BROOKS,

                                                       Claimant-Appellant,

                                            v.

            GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                       Respondent-Appellee.

                           __________________________

                           DECIDED: November 7, 2007
                           __________________________

Before LOURIE, DYK, and PROST, Circuit Judges.

PER CURIAM.

      Terral L. Brooks appeals a March 22, 2007, decision of the Court of Appeals for

Veterans Claims (“Veterans Court”) dismissing, for failure to file a brief, his appeal of a

September 30, 2005, decision of the Board of Veterans’ Appeals (“Board”). Brooks v.

Nicholson, No. 05-2948 (Vet. App. Mar. 22, 2007). We affirm.

                                   I. BACKGROUND

      Between December 1997 and September 2004, the Department of Veterans

Affairs (“VA”) regional office (“RO”) in St. Petersburg, Florida, granted Mr. Brooks

service connection and various disability ratings for cervical spine stenosis, a lumbar

spine disability, a mood disorder, and radiculopathy into his right-upper, left-upper, and

left-lower extremities, but denied Mr. Brooks service connection for a thoracic spine
disability. Mr. Brooks appealed various aspects of the RO decisions to the Board, but

his appeal was denied in a decision dated September 30, 2005.                Accordingly, Mr.

Brooks appealed to the Veterans Court.

       On January 9, 2006, Mr. Brooks sent a letter to the Veterans Court seeking to

counter-designate certain magnetic resonance imaging (“MRI”) films as part of the

record on appeal.     The Veterans Court, however, denied Mr. Brooks’s request and

excluded the MRI films from the record, as they were not before the Board at the time of

its decision. Mr. Brooks filed a motion requesting reconsideration of the order excluding

the MRI films from the record, but the Veterans Court denied his motion.

       Over the next several months, Mr. Brooks repeatedly attempted to stay the

proceedings before the Veterans Court or postpone his briefing.                  Each time he

erroneously asserted that the Veterans Court was still considering supplementing the

record with his MRI films, and each time the Veterans Court denied his request,

informed him that the dispute regarding his MRI films had already been resolved against

him by the court, and stated that his briefing was due by October 2, 2006.

       When Mr. Brooks failed to file a brief by the October 2 deadline, the Veterans

Court issued an order, dated October 25, 2006, directing Mr. Brooks to show cause why

his appeal should not be dismissed for failure to comply with the court’s rules.

       Rather than filing a response, Mr. Brooks filed a “motion to halt proceedings,” a

“notice of refusal of VA administrative claim,” and a motion requesting a staff

conference and oral argument. The Veterans Court denied Mr. Brooks’s “motion to halt

proceedings,” but granted Mr. Brooks’s motion for a staff conference and ordered him to

file a brief no later than thirty days after the date of the staff conference.




2007-7276                                      2
       Mr. Brooks, however, then filed a motion to vacate the Veterans Court’s order

granting the staff conference he had just requested.         Instead, Mr. Brooks again

requested a stay of the proceedings until the supposedly ongoing dispute regarding the

record was resolved. In response, the Veterans Court revoked the previous grant of a

staff conference and ordered Mr. Brooks to file a brief within thirty days. The Veterans

Court also warned Mr. Brooks that failure to file a brief could result in the dismissal of

his appeal without further notice.

       Again, Mr. Brooks failed to file a brief by the court’s deadline. Accordingly, the

Veterans Court dismissed Mr. Brooks’s appeal for failure to file a brief in accordance

with Rules 3(a) and 31(b) of the Veterans Court Rules of Practice and Procedure in a

decision dated March 22, 2007, and entered judgment on June 12, 2007. Mr. Brooks

now appeals to this court. We have jurisdiction pursuant to 38 U.S.C. § 7292.

                                     II. DISCUSSION

       In reviewing a Veterans Court decision, this court must decide “all relevant

questions of law, including interpreting constitutional and statutory provisions” and set

aside any regulation or interpretation thereof “other than a determination as to a factual

matter” relied upon by the Veterans Court that is “(A) arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law; (B) contrary to constitutional right,

power, privilege, or immunity; (C) in excess of statutory jurisdiction, authority, or

limitations, or in violation of a statutory right; or (D) without observance of procedure

required by law.” 38 U.S.C. § 7292(d)(1) (2006). We review questions of statutory and

regulatory interpretation de novo. Summer v. Gober, 225 F.3d 1293, 1295 (Fed. Cir.

2000). Except to the extent that an appeal presents a constitutional issue, this court




2007-7276                                   3
“may not review (A) a challenge to a factual determination, or (B) a challenge to a law or

regulation as applied to the facts of a particular case.” 38 U.S.C. § 7292(d)(2).

       On appeal, Mr. Brooks argues that the Veterans Court violated multiple rules of

procedure, excluded admissible evidence, and disregarded allegedly criminal conduct

by the presiding judge. Those issues, however, are not before us. Mr. Brooks’s appeal

was dismissed for failure to file a brief in accordance with the Veterans Court Rules of

Practice and Procedure. Section 7264(a) of Title 38 of the United States Code makes

clear that appellants are required to comply with the Veterans Court’s Rules of Practice

and Procedure in presenting appeals to the Veterans Court. Furthermore, Rule 31(b) of

the Veterans Court’s Rules of Practice and Procedure explicitly states that “[i]f an

appellant fails to file a brief within the time provided . . . , the Court, on its own initiative

or on motion by the Secretary, may take appropriate action, to include dismissal of the

appeal.” Here, it is clear that, despite repeated opportunities and repeated warnings,

Mr. Brooks failed to file a brief. Accordingly, the dismissal of Mr. Brooks’s appeal was

well within the Veterans Court’s discretion.

                                      III. CONCLUSION

       Because the Veterans Court’s dismissal of Mr. Brooks’s appeal was in

accordance with law and neither arbitrary, capricious, nor an abuse of discretion, we

affirm. Nothing in this opinion, of course, prevents Mr. Brooks from seeking to reopen

proceedings before the VA based on claimed new and material evidence.

       No costs.




2007-7276                                      4